Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-27-2006

Korelis v. State of NJ Judicial
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1575




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Korelis v. State of NJ Judicial" (2006). 2006 Decisions. Paper 286.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/286


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                Nos. 05-1575 and 05-4811


                               CONSTANTINE KORELIS,
                                             Appellant

                                             v.

                         STATE OF NEW JERSEY JUDICIAL
                      OFFICIALS IN COURT PROCESS ACTION
                      ______________________________________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                                 (D.C. No. 04-cv-02701)
                       District Judge: Honorable Jose L. Linares
                     ______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 25, 2006

             Before: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES.

                                 (Filed: October 27, 2006)


                                         OPINION


PER CURIAM,

       Appellant, Constantine Korelis, appeals from the District Court’s order granting

appellees’ motion to dismiss filed pursuant to Fed. R. Civ. P. 12(b)(1) and (6). We

exercise plenary review over a District Court’s order dismissing a complaint under either

Fed. R. Civ. P. 12(b)(1) or (6). See, e.g., In re Kaiser Group Int’l Inc., 399 F.3d 558, 561
(3d Cir.2005); McDowell v. Delaware State Police, 88 F.3d 188, 189 (3d Cir. 1996). In

an appeal from an order granting a motion to dismiss for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1), “‘we review only whether the allegations on

the face of the complaint, taken as true, allege facts sufficient to invoke the jurisdiction of

the District Court.’” Turicentro, S.A. v. Am. Airlines Inc., 303 F.3d 293, 300 (3d

Cir.2002) (quoting Licata v. U.S. Postal Serv., 33 F.3d 259, 260 (3d Cir.1994)). We will

affirm a dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6) if we can “say

with assurance that under the allegations of the pro se complaint, which we hold to less

stringent standards than formal pleadings drafted by lawyers, it appears ‘beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.’” McDowell, 88 F.3d at 189 (quoting Haines v. Kerner, 404 U.S. 519, 520

(1972)). For essentially the same reasons given by the District Court, we will affirm the

District Court’s order.

       In June 2004, Korelis filed the underlying pro se complaint pursuant to 42 U.S.C.

§ 1983 in the United States District Court for the District of New Jersey alleging that his

due process rights were violated during state court civil proceedings. In a Memorandum

Opinion and Order entered on January 21, 2005, the District Court granted the appellees’

motion to dismiss the complaint, concluding, inter alia, that Korelis’ claims were barred

by the Rooker-Feldman doctrine.1

       1
        The Rooker-Feldman doctrine embodies the principles set forth by the Supreme
Court in Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462 (1983): “lower federal courts lack subject
matter jurisdiction to engage in appellate review of state court determinations or to

                                               2
Based on our independent review of this matter, we must agree with the District Court’s

determination that Korelis’ complaint is barred by the Rooker-Feldman doctrine, which

applies to “cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the District Court proceedings commenced and

inviting District Court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284-85 (2005). Korelis is essentially attempting

to challenge a 2002 state court decision granting summary judgment for Best Value Car

Rental in a civil action he filed in the Superior Court of New Jersey, Bergen County.

However, District Courts do not have jurisdiction over “challenges to state court

decisions in particular cases arising out of judicial proceedings even if those challenges

allege that the state court’s action was unconstitutional.” Feldman, 460 U.S. at 486. See

also FOCUS v. Allegheny County Court of Common Pleas, 75 F.3d 834, 840 (3d Cir.

1996) (explaining that under the Rooker-Feldman doctrine, lower federal courts cannot

entertain constitutional claims that are inextricably intertwined with a state adjudication).

Granting Korelis the requested relief would be the equivalent of allowing him to use the

federal courts as a forum to appeal state court judgments. Thus, Korelis’ complaint falls

squarely within the Rooker-Feldman doctrine.

       Accordingly, we will affirm the District Courts order dismissing Korelis’

complaint. Korelis’ motions to expand the record and file a supplemental appendix to


evaluate constitutional claims that are ‘inextricably intertwined with the state court’s
[decision] in a judicial proceeding.’” Marks v. Stinson, 19 F.3d 873, 885 n.11 (3d Cir.
1994)(quoting Port Auth. PBA v. Port Auth. of New York & New Jersey, 973 F.2d 169,
177 (3d Cir. 1992)).

                                              3
include a copy of transcripts from a proceeding conducted on October 31, 2005 in the

Civil Court of the State of New York, Housing Court, are denied. All documents that

were filed in the District Court and are needed to decide this appeal have been provided.

Further, with respect to Korelis’ motion seeking review of the Clerk’s Orders dated

May 9, May 23, and June 23, 2006, we find no reason to disturb the Clerk’s Orders.




                                            4